IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

AUTLEY MOBLEY,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3519

JULIE L. JONES, Secretary, Florida
Department of Corrections,

     Respondent.
___________________________/

Opinion filed February 3, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Autley Mobley, pro se, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

THOMAS, SWANSON, and MAKAR, JJ., CONCUR.